Name: Council Regulation (EEC) No 2067/81 of 20 July 1981 laying down measures for the marketing of sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 81 Official Journal of the European Communities No L 203/3 COUNCIL REGULATION (EEC) No 2067/81 of 20 July 1981 laying down measures for the marketing of sugar produced in the French overseas departments THE COUNCIL OF THE EUROPEAN COMMUNITIES, (a) a flat-rate amount of 12-62 ECU per tonne of sugar expressed as white sugar representing the transport costs from the ex-factory stage to the fob stage for the 1981 /82 marketing year. For each of the following marketing years this amount shall be adjusted by a coefficient representing the percen ­ tage increase in the intervention price for white sugar by reference to that in force during the preceding marketing year ; (b) a single flat-rate amount to cover the sea transport costs from the fob stage in the French overseas departments to the cif ship's hold stage in Euro ­ pean ports of the Community, and the insurance costs covering this transport . This amount shall be equal to the Caribbean-United Kingdom freight element as established by the Freight Committee of the United Terminal Sugar Market Association of London and incorporated in the London Daily Price for raw sugar and valid on the day on which the bill of lading is completed for the sugar in question . The total amount of aid shall be granted, on request by the producers of the sugar concerned, which request is to be submitted to the competent authori ­ ties of the French Republic . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ( J ), and in parti ­ cular Article 9 (5) thereof, Having regard to the proposal from the Commission , Whereas, since the system of prices applicable from 1 July 1981 provides for the fixing of regionalized prices only for the deficit zones, the marketing in the European regions of the Community of sugars produced in the French overseas departments, which are non-deficit zones, cannot be carried out in the future without the adoption of appropriate measures ; Whereas to this end Article 9 (4) of Regulation (EEC) No 1785/81 lays down that appropriate measures shall be taken in order to permit the sugars produced in the French overseas departments to be marketed in the European regions of the Community ; Whereas the most appropriate measure consists in the granting of flat-rate Community aid as an intervention measure which would permit the marketing of the sugars in question in the European regions of the Community that is to say, the transport to these regions of the sugars and the marketing thereof after refinement, Article 3 HAS ADOPTED THIS REGULATION : Article 1 For sugars referred to in Article 1 , which have been refined in the European regions of the Community, there shall be granted to the sugar undertakings concerned a flat-rate amount of 12-20 ECU per tonne of sugar expressed as white sugar. The aid shall be granted on request by the undertak ­ ings which have refined the sugar in question which request is to be submitted to the competent authori ­ ties of the Member State on whose territory the sugar was refined . During the marketing years 1981 /82 to 1985/86 there shall be granted as an intervention measure under the conditions laid down in Article 2 and 3 flat-rate Community aid for the marketing in the European regions of the Community of sugars produced in the French overseas departments . Article 4 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Producers of the sugar referred to in Article 1 shall begranted aid consisting of : (') OJ No L 177, 1 . 7 . 1981 , p . 4. It shall apply with effect from 1 July 1981 . No L 203/4 Official Journal of the European Communities 23 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1981 . For the Council The President P. WALKER